Title: 8. A Bill Establishing a Board of War, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly that a Board of War shall be constituted to consist of five persons, to be chosen by joint ballot of both Houses of Assembly, at the first session of every Assembly, and to continue in office until the next choice shall be made. But  any member may be removed within that time by joint vote of both Houses, and thereupon, as also on the death, resignation or refusal to act, of any member, they shall proceed to chuse another to act in his stead and during his term, and if either of these events happen during the recess of Assembly, the Governor and Council may appoint some person to act in the said office until the end of the next session of Assembly: Any three of the members may proceed to business, and he who is first in the nomination shall preside.
The duty of the said board shall be to superintend and manage, subject to the direction and controul of the Governor with advice of the Council, all matters and things within the department of war, and all persons holding offices or performing duties within that department: All their resolutions, proceedings and orders, before they are carried into execution, shall be signed by the Governor: The said board shall depute by rotation, unless they can otherwise agree, some one of their members to visit and personally examine and report, once in every two months at the least, the condition of the military stores and provisions in the several magazines.
They shall sit at such places, and in such apartments, as the Governor with advice of the Council shall direct: And if at any time they shall be separated and occasion for their meeting shall arise, the Governor shall have power to call them together: They shall have authority from time to time to appoint a Commissioner of the Navy and also their own clerk; which clerk shall take an oath to keep secret all such matters as they shall direct to be kept secret; the said oath may be administered by any member of the board.
 